Dismissed and Memorandum Opinion filed May 15, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00325-CR

                         FELIX RAMIREZ, JR., Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 869189

                MEMORANDUM                      OPINION


      This is an attempted appeal of the denial of a motion for the appointment of
habeas corpus counsel.

      A ruling denying a motion to appoint counsel is an interlocutory order. See
e.g. Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010) (“an order
denying appointed counsel under Article 64.01(c) is not an immediately appealable
order”). We do not have jurisdiction to review interlocutory orders unless
jurisdiction has been expressly granted by statute. Apolinar v. State, 820 S.W.2d
792, 794 (Tex. Crim. App. 1991). There is no statutory authorization to appeal the
denial of a motion to appoint counsel for a habeas corpus.

      Accordingly, this appeal is dismissed for want of jurisdiction

                                      PER CURIAM




Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2